         Case 2:08-cr-00758-TC Document 1758 Filed 05/06/20 Page 1 of 2




Patrick E. Johnson (10771)                         John Gleeson (1820992 New York)
pjohnson@ck.law                                    Farhana Choudhury (5478797 New York)
COHNE KINGHORN, P.C.                               jgleeson@debevoise.com
111 E. Broadway, 11th Floor                        fchoudhury@debevoise.com
Salt Lake City, Utah 84111                         DEBEVOISE & PLIMPTON LLP
(801) 363-4300                                     919 Third Avenue
                                                   New York, New York 10022
                                                   (212) 909-6000

                                                   (admitted pro hac vice)
Attorneys for Defendant Kepa Maumau


                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,
                                                       SUPPLEMENTAL BRIEFING AS
                                                     ORDERED BY THE COURT DURING
       v.                                             THE MAY 4, 2020 RESENTENCING
                                                                HEARING


KEPA MAUMAU,                                             Case No. 2:08-CR-00758-TC-11
                              Defendant.
                                                               Judge Tena Campbell




       During the May 4, 2020 hearing, the Court requested supplemental briefing on its

authority under 18 U.S.C. § 3582(c) to reduce Defendant Kepa Maumau’s sentence to time

served. To its credit, the government, while preserving its contention that there is no authority to

reduce Mr. Maumau’s sentence at all, concedes that if there is such authority, it includes the

power to order his immediate release.
          Case 2:08-cr-00758-TC Document 1758 Filed 05/06/20 Page 2 of 2



        We appreciate not only the government’s candor, but its timing as well. The prosecutors

know our work on a brief would have extended into tonight and tomorrow; their decision to

express their position this evening was a class act.

        We therefore have put our pencils down. Should the Court wish us to supply it with our

arguments notwithstanding the government’s agreement with our position, we will be happy to

finish and file the brief on short notice.



        Dated: New York, New York
               May 6, 2020


                                                 Respectfully submitted,


                                                 COHNE KINGHORN, P.C.

                                             By: /s/ Patrick E. Johnson

                                                 Patrick E. Johnson (pjohnson@ck.law)


                                                 DEBEVOISE & PLIMPTON LLP

                                             By: /s/ John Gleeson

                                                 John Gleeson (jgleeson@debevoise.com)
                                                 Farhana Choudhury (fchoudhury@debevoise.com)

                                                 (admitted pro hac vice)


                                                 Attorneys for Kepa Maumau




                                                    2
